Title: From Thomas Jefferson to Willink & Van Staphorst, 29 March 1788
From: Jefferson, Thomas
To: Willink & Van Staphorst



Gentlemen
Amsterdam March 29. 1788.

Yourselves Mr. Adams and myself have concurred in agreeing that Mr. Dumas’s situation required the [immediate payment of the] arrears of salary due to him. These arrears are 11516 florins [according] to an account rendered by him. Had the board of treasury been on the spot they would probably have thought as we do. However their letter of Feb. 20. does not leave a liberty to pay to him this sum of money till the cash for the June interest shall be secured. It has been supposed, and I think it was your opinion, that Mr. Dumas could make bonds answer his purpose, and that these might be delivered to him without interfering at all with the provision for the June interest. I therefore think and should advise you to deliver to him bonds to the amount of 11516. florins, convinced that under these circumstances it will meet the approbation and fulfill the dispositions of Congress and the board of treasury towards Mr. Dumas. I must however add a saving in favour of any objections to his account, should any justly arise, whenever the board of treasury shall settle it, so that this paiment is not to be obligatory on the United states farther than the account shall be found right, which I dare say will be in the whole. I am with very great esteem and respect Gentlemen Your most obedient humble servt,

Th: Jefferson

